[fmcperformancebasedre0d8001.jpg]
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT FMC CORPORATION
INCENTIVE COMPENSATION AND STOCK PLAN THIS RESTRICTED STOCK UNIT AWARD AGREEMENT
(this “Agreement”) is made by and between FMC Corporation (the “Company”) and
[_________________________]1 (the “Participant”). WHEREAS, the Company maintains
the FMC Corporation Incentive Compensation and Stock Plan (the “Plan”); and
WHEREAS, the Plan authorizes the grant of Restricted Stock Units; and WHEREAS,
to compensate the Participant for his or her past and anticipated future
contributions to the Company and to further align the Participant’s personal
financial interests with those of the Company’s stockholders, the Compensation
and Organization Committee of the Company’s Board of Directors (the “Committee”)
approved this grant of Restricted Stock Units to the Participant on the terms
described below, effective [____________________]2 (the “Grant Date”). NOW,
THEREFORE, in consideration of the mutual covenants herein contained and other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto agree as follows: 1. Grant of Restricted Stock Units. (a)
Pursuant to the Plan and as of the Grant Date, the Company hereby awards to the
Participant a target number of [__________] Restricted Stock Units (the “Target
Units”) up to a maximum number of [__________] Restricted Stock Units on the
terms and conditions set forth herein (collectively, the “Units”). The terms of
the Plan, as it may be amended and continued, are incorporated herein by this
reference and made a part of this Agreement and will control the rights and
obligations of the Company and the Participant under this Agreement. Capitalized
terms not otherwise defined herein will have the same meanings as in the Plan.
To the extent there is a conflict between the Plan and this Agreement, the Plan
will prevail. (b) Each Unit, once vested, represents an unfunded, unsecured
right of the Participant to receive one share of Common Stock (each a “Share”)
at a specified time. The Units will become vested, and Shares will be issued in
respect of vested Units, as set forth in this Agreement. 2. Banked Units. For
purposes of this Agreement, the term “Banked Unit” means a Unit that has been
tentatively credited for the Participant’s benefit based on the Participant’s
service through a specified date and the satisfaction of applicable performance
conditions as provided in 1 Insert name of participant. 2 Insert date of
committee action to approve the grant.



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8002.jpg]
this Section 2, or under the provisions of Section 7(b)(ii) or 7(b)(iii)
relating to additional Banked Units, provided, however, that a Banked Unit is
not vested except to the extent provided in Section 3. Banked Units shall vest,
and Shares associated with Banked Units shall become deliverable exclusively in
accordance with Section 3. (a) Calendar Year [Year 1]. Subject to the
Participant’s continued employment by the Company or any of its Affiliates
through December 31, [Year 1], 25% of the Target Units shall become “Banked
Units”, subject to adjustment based upon the Company’s “Total Shareholder
Return” (as defined below) relative to the Total Shareholder Return of the “Peer
Companies” (as defined below) from January 1, [Year 1] until December 31, [Year
1] in accordance with the Relative Total Shareholder Return Table (the “Relative
Total Shareholder Return”) set forth in Section 2(e). (b) Calendar Year [Year
2]. Subject to the Participant’s continued employment by the Company or any of
its Affiliates through December 31, [Year 2], 25% of the Target Units shall
become “Banked Units”, subject to adjustment based upon the Company’s “Total
Shareholder Return” relative to the Total Shareholder Return of the “Peer
Companies” from January 1, [Year 2] until December 31, [Year 2] in accordance
with the Relative Total Shareholder Return Table. (c) Calendar Year [Year 3].
Subject to the Participant’s continued employment by the Company or any of its
Affiliates through December 31, [Year 3], 25% of the Target Units shall become
“Banked Units”, subject to adjustment based upon the Company’s “Total
Shareholder Return” relative to the Total Shareholder Return of the “Peer
Companies” from January 1, [Year 3] until December 31, [Year 3] in accordance
with the Relative Total Shareholder Return Table. (d) Cumulative Period [Year
1]-[Year 3]. Subject to the Participant’s continued employment by the Company or
any of its Affiliates through December 31, [Year 3], 25% of the Target Units
shall become “Banked Units”, subject to adjustment based upon the Company’s
“Total Shareholder Return” relative to the Total Shareholder Return of the “Peer
Companies” from January 1, [Year 1] until December 31, [Year 3] in accordance
with the Relative Total Shareholder Return Table, provided that notwithstanding
the Relative Total Shareholder Return Table, if the Company’s Total Shareholder
Return for the cumulative period extending from January 1, [Year 1] through
December 31, [Year 3] is negative, the maximum number of Units that may become
Banked Units for this Cumulative Period shall not exceed 25% of the Target
Units. (e) Relative Total Shareholder Return Table. Percentile Ranking of
Company’s Total Percentage of the Shareholder Return Versus Peer Group Relevant
Target Units Level Total Shareholder Return Banked Below Threshold Below the
35th Percentile 0% Threshold 35th Percentile 50% Target 50th Percentile 100% -2-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8003.jpg]
Maximum 80th Percentile or higher 200% (f) If the Company’s Relative Total
Shareholder Return over the applicable Measurement Period is between the levels
set forth above, then the percentage of the relevant Target Units that will
become Banked Units will be ratably interpolated. If the Relative Total
Shareholder Return at the end of the applicable Measurement Period is below the
35th percentile, then no Units shall be banked with respect to such Measurement
Period. (g) In the event the Participant’s employment terminates by reason of
(i) Disability, (ii) death, (iii) Non-Approved Retirement, or (iv) by the
Company without Cause other than within two years following a Change in Control,
then the extent to which the Target Units subject to any Measurement Period
shall become Banked Units shall be determined on a prorated basis based on the
number of days the Participant was employed by the Company during that
Measurement Period, based on the actual Relative Total Shareholder Return for
the full Measurement Period. (h) In the event the Participant’s employment
terminates by reason of Approved Retirement, then the extent to which the Target
Units shall become Banked Units shall be determined on the same basis as if the
Participant had continued in active service to the Company through December 31,
[Year 3]. (i) Definitions. (i) “Approved Retirement” means the cessation of the
Participant’s employment after June 30, [Year 1] and after the Participant has
(A) both attained age 62 and completed 10 years of service with the Company or
its Affiliates or (B) attained age 65, provided that the Participant has
commenced succession planning with the Company’s chief human resources executive
(in accordance with procedures established by the Company) at least six months
before the effective date of the Participant’s cessation of employment. (ii)
“Measurement Period” means, as applicable, the [Year 1] calendar year, [Year 2]
calendar year, [Year 3] calendar year or the three year period beginning on
January 1, [Year 1] and ending on December 31, [Year 3]. (iii) “Non-Approved
Retirement” means the cessation of the Participant’s employment after the
Participant has (A) both attained age 62 and completed 10 years of service with
the Company or its Affiliates or (B) attained age 65, other than an Approved
Retirement. (iv) The “Peer Companies” shall consist of the following entities,
provided that such entities are still publicly traded as of the last day of the
relevant Measurement Period: [ ]3. Any entity which is not publicly traded as of
the last day of the relevant Measurement Period due to acquisition or through a
going private transaction shall be removed from the Peer Companies from the
beginning of the relevant Measurement Period without replacement. Any entity
which declares bankruptcy, is liquidated or is otherwise 3 Insert peer
companies. -3-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8004.jpg]
delisted during the relevant Measurement Period shall remain in the Peer
Companies and such entity’s performance shall be considered to have been at the
bottom of the Peer Companies. (v) “Total Shareholder Return” means with respect
to any publicly traded company, including the Company, the positive or negative
change in the market price of one share of such entity’s common stock over the
relevant Measurement Period, plus the aggregate amount of dividends paid with
respect to a share of such company’s common stock over the Measurement Period,
with such sum being divided by the market price of one share of such entity’s
common stock at the commencement of the relevant Measurement Period (in each
case appropriately adjusted for any stock dividends, stock splits or other
corporate transaction affecting shares of such company’s common stock). 3.
Vesting. (a) Subject to the Participant’s continued employment by the Company or
any of its Affiliates through December 31, [Year 3], (the “Specified Date”), the
Banked Units shall vest on the Specified Date. (b) In the event the
Participant’s employment terminates by reason of (i) Disability, (ii) death,
(iii) Non-Approved Retirement, or (iv) by the Company without Cause other than
within two years following a Change in Control, then such Participant’s
previously Banked Units and those Banked Units determined in accordance with
Section 2(g) will remain outstanding and will vest and be delivered to the
Participant, at the same time as delivery would have been made had the
Participant not had a cessation of employment. (c) In the event the
Participant’s cessation of employment occurs by reason of Approved Retirement,
then all of the Participant’s previously Banked Units and those Banked Units
determined in accordance with Section 2(h) will remain outstanding and will vest
and be delivered to the Participant, at the same time as delivery would have
been made had the Participant not had a cessation of employment. (d) If prior to
the date the Units otherwise vest and within two years following a Change in
Control the Participant’s employment is terminated either by the Company without
Cause or by the Participant due to a resignation with Good Reason (as defined in
Section 20), any of the Participant’s then outstanding previously Banked Units
and the Target Units subject to Measurement Periods that have not concluded
prior to such termination, will vest immediately prior to such event and will be
delivered to the Participant at the same time as delivery would have been made
had the Participant not had a cessation of employment. For avoidance of doubt,
this section will not apply if the Participant has satisfied the conditions for
Approved or Non- Approved Retirement as of the date of his or her termination
(in that case, Section 3(b)(iii) or 3(c) will apply, as applicable). (e) Upon a
cessation of the Participant’s employment with the Company or any of its
Affiliates, any Target Unit or Banked Unit that has not become vested on or
prior to the effective date of such cessation and any Unit that does not
specifically remain outstanding pursuant to Section 3(b), 3(c) or 3(d) will then
be forfeited immediately and automatically and the Participant will have no
further rights with respect thereto. -4-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8005.jpg]
(f) The application of Sections 3(b)(iii), 3(b)(iv), 3(c), and 3(d) is in each
case conditioned on (i) the Participant’s execution and delivery to the Company
of a general release of claims against the Company and its affiliates in a form
prescribed by the Company, and (ii) such release becoming irrevocable within 60
days following the cessation of the Participant’s employment or such shorter
period specified by the Company. For avoidance of doubt, if this release
requirement is not timely satisfied, the Units will be forfeited as of the
effective date of the cessation of the Participant’s employment and the
Participant will have no further rights with respect thereto. 4. Timing of
Issuance. (a) Subject to Section 4(b), Shares will be issued in respect of all
vested Units during the first two and a half months of the calendar year
beginning after the Specified Date (or upon the Company’s termination of this
arrangement in a manner consistent with the requirements of Treas. Reg. §
1.409A-3(j)(4)(ix)). (b) Notwithstanding anything herein to the contrary: (i) to
the extent permitted by Treas. Reg. § 1.409A-3(j)(4)(vi), the issuance of Shares
in respect of a number of vested Units will be accelerated to the date that
employment taxes become payable with respect to this Award. Such number of Units
will be equal to the reasonably estimated amount of employment taxes then
required to be withheld and remitted, divided by the then current Fair Market
Value; (ii) to the extent the requirements of Treas. Reg. § 1.409A-2(b)(7)(ii)
are met, the issuance of Shares hereunder will be delayed to the extent the
Company reasonably anticipates that the issuance will violate Federal securities
laws or other applicable laws; and (iii) to the extent compliance with the
requirements of Treas. Reg. § 1.409A- 3(i)(2) is necessary to avoid the
application of an additional tax under Section 409A of the Code, Shares that are
otherwise issuable upon the Grantee’s “separation from service” (as that term is
defined in Treas. Reg. § 1.409A-1(h)) will be deferred (without interest) and
issued to the Grantee immediately following that six month period. (c)
Fractional Shares will be rounded up to the next whole Share, except that where
the number of Target Units granted is not divisible by 4, in calculating the
portion of Target Units to be adjusted during each Measurement Period pursuant
to Section 2 (the “25 % Calculation”), such 25% Calculation may be rounded up or
down in any single Measurement Period so that the total of the 25% Calculations
for all Measurement Periods shall not exceed the number of Target Units granted.
5. Non-Transferability. Neither the Units nor any right with respect thereto may
be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by the Participant other than by will or by the laws of descent and
distribution, and any purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance will be void and unenforceable against the
Company. -5-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8006.jpg]
6. Clawback Policy. To the extent the Participant is a current or former
executive officer of the Company, the Award, any cash paid in respect of the
Award, and the rights of the Participant hereunder, are subject to any policy
(whether currently in existence or later adopted) established by the Company
providing for clawback or recovery of amounts paid or credited to current or
former executive officers of the Company. The Committee will make any
determination for clawback or recovery under any such policy in its sole
discretion and in accordance with any applicable law or regulation, and the
Participant agrees to be bound by any such determination. 7. Stockholder Rights.
(a) In General. The Participant will not have any stockholder rights or
privileges, other than dividend equivalent rights as set forth below, with
respect to the Shares subject to Units until such Shares are actually issued and
registered in the Participant’s name in the Company’s books and records. (b)
Dividend Equivalent Rights. (i) Additional Banked Unit Credits. If the
Participant is credited with Banked Units under Section 2(a), 2(b), 2(c), or
2(d); then (ii) the Participant shall be credited with an additional number of
Banked Units as of: (A) December 31, [Year 1] (with respect to Banked Units
credited under Section 2(a)); (B) December 31, [Year 2] (with respect to Banked
Units credited under Section 2(b)); (C) December 31, [Year 3] (with respect to
Banked Units credited under Section 2(c)); in each case determined as the
quotient of “w” divided by “x” where “w” equals the amount of any cash dividends
paid with respect to Shares during the period beginning January 1, [Year 1] and
ending on December 31 of the applicable calendar year with respect to a number
of Shares equal to the number of Banked Units creditable under Section 2(a),
2(b) and 2(c), as applicable, as of the last day of each such calendar year, and
“x” equals the closing price per Share on the last day of the applicable
calendar year, rounded to the nearest whole Share; and (iii) the Participant
shall be credited with an additional number of Banked Units as of December 31,
[Year 3] (with respect to Banked Units credited under Section 2(d)), determined
as the quotient of “y” divided by “z” where “y” equals the aggregate amount of
any cash dividends paid with respect to Shares during calendar years [Year 1],
[Year 2] and [Year 3] with respect to a number of Shares equal to the number of
Banked Units creditable under Section 2(d) as of December 31, [Year 3], and “z”
equals the closing price per Share on December 31, [Year 3], rounded to the
nearest whole Share. -6-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8007.jpg]
(iv) Additional Dividend Equivalent Unit Credits In Connection with a Change In
Control. If: (A) Cash dividends are paid with respect to Shares during any
Measurement Period that ends early as the result of the Participant’s
termination of employment as described in Section 3(d) (a “Partial Measurement
Period”); and (B) The Participant is credited with vested Units under Section
3(d); then the Participant shall be credited with an additional number of vested
Units as of the date of the Participant’s termination of employment. The
additional number of vested Units for each Partial Measurement Period shall be
determined as the quotient of “x” divided by “y” where “x” equals the aggregate
amount of cash dividends paid during the applicable Partial Measurement Period
(ending on the date of such termination of employment) with respect to a number
of Shares equal to 25 percent of the Target Units, and “y” equals the closing
price per Share on such termination date (or, if such date is not a trading
date, the closing price per Share on the next preceding trading date), rounded
to the nearest whole Share. (v) Dividend Equivalent Payments. (A) [Year 2]. As
soon as reasonably practicable following each cash dividend payment date with
respect to Shares in [Year 2] (but not later than March 15, [Year 3]), the
Company shall make a dividend equivalent payment to the Participant equal to the
product of “x” multiplied by “y” where “x” is the cash dividend per Share and
“y” is the number of Banked Units credited as of December 31, [Year 1]. (B)
[Year 3]. As soon as reasonably practicable following each cash dividend payment
date with respect to Shares in [Year 3] (but not later than March 15, [Year 4]),
the Company shall make a dividend equivalent payment to the Participant equal to
the product of “x” multiplied by “y” where “x” is the cash dividend per Share
and “y” is the number of Banked Units credited as of December 31, [Year 2].
Notwithstanding Section 7(b)(v)(A) and Section 7(b)(v)(B), upon a cessation of
the Participant’s employment with the Company or any of its Affiliates, the
Company shall not make any further dividend equivalent payments with respect to
any Banked Unit that has not become vested on or prior to the effective date of
such cessation or with respect to any Banked Unit that does not specifically
remain outstanding pursuant to Section 3(b), 3(c), or 3(d). 8. No Limitation on
Rights of the Company. The granting of Units will not in any way affect the
right or power of the Company to make adjustments, reclassifications or changes
in its capital or business structure or to merge, consolidate, reincorporate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets. 9. Employment. Nothing in this Agreement or in the Plan will confer on
the Participant any right to continue in service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Company (or Affiliate employing or retaining the Participant) to terminate the
Participant’s employment at any time for any reason, with or without cause. -7-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8008.jpg]
10. Tax Treatment and Withholding. (a) The Participant has had the opportunity
to review with his or her own tax advisors the federal, state and local tax
consequences of the transactions contemplated by this Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. (b) It is a condition to the Company’s
obligation to issue Shares hereunder that the Participant pay to the Company
such amount as may be required to satisfy all tax withholding obligations
arising in connection with this Award (or otherwise make arrangements acceptable
to the Company for the satisfaction of such tax withholding obligations). If the
required withholding amount required is not timely paid or satisfied, the
Participant’s right to receive such Shares will be permanently forfeited. The
Company, in its discretion, may withhold Shares otherwise issuable hereunder in
satisfaction of the amount required to be withheld in connection with this Award
(based on the Fair Market Value of such Shares on the date of such withholding).
All cash payments under this Agreement are subject to applicable withholding, as
determined by the Company in its discretion. 11. Notices. (a) Any notice
required to be given or delivered to the Company under the terms of this
Agreement will be addressed to it in care of its Secretary, FMC Corporation, at
FMC Tower at Cira Centre South, 2929 Walnut Street, Philadelphia, PA 19104, and
any notice to the Participant (or other person entitled to receive the Units)
will be addressed to such person at the Participant’s address now on file with
the Company, or to such other address as either may designate to the other in
writing. Except as otherwise provided below in Section 11(b), any notice will be
deemed to be duly given when enclosed in a properly sealed envelope addressed as
stated above and deposited, postage paid, in a post office or branch post office
regularly maintained by the United States government. (b) The Participant hereby
authorizes the Company to deliver electronically any prospectuses or other
documentation related to this Award, the Plan and any other compensation or
benefit plan or arrangement in effect from time to time (including, without
limitation, reports, proxy statements or other documents that are required to be
delivered to participants in such plans or arrangements pursuant to federal or
state laws, rules or regulations). For this purpose, electronic delivery will
include, without limitation, delivery by means of e-mail or e-mail notification
that such documentation is available on the Company’s Intranet site. Upon
written request, the Company will provide to the Participant a paper copy of any
document also delivered to the Participant electronically. The authorization
described in this paragraph may be revoked by the Participant at any time by
written notice to the Company. 12. Beneficiaries. In the event of the death of
the Participant, the issuance of Shares, if any, under this Agreement shall be
made in accordance with the Participant’s written beneficiary designation on
file with the Company or its representative and/or agent (if such a designation
has been duly filed with the Company or its representative and/or agent, in the
form prescribed by the Company and in accordance with the notice provisions of
Section 11(a)). In the absence of -8-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8009.jpg]
any such beneficiary designation, the delivery of Shares, if any, hereunder will
be made to the Participant’s estate. 13. Administration. By entering into this
Agreement, the Participant agrees and acknowledges that (a) the Company has
provided or made available to the Participant a copy of the Plan, (b) he or she
has read the Plan, (c) all Units are subject to the Plan, (d) in the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern, and
(e) pursuant to the Plan, the Committee is authorized to interpret the Plan and
to adopt rules and regulations not inconsistent with the Plan as it deems
appropriate. The Participant hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee with respect to
questions arising under the Plan or this Agreement. 14. Entire Agreement. This
Agreement, together with the Plan, represents the entire agreement between the
parties with respect to the subject matter hereof and supersedes any prior
agreement, written or otherwise, relating to the subject matter hereof. This
Agreement may only be amended by a writing signed by each of the parties hereto.
15. Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without regard
to the principles of conflicts-of-laws. 16. Privacy. By signing this Agreement,
the Participant hereby acknowledges and agrees to the Company’s transfer of
certain personal data of such Participant to the Company for purposes of
implementing, performing or administering the Plan or any related benefit.
Participant expressly gives his or her consent to the Company to process such
personal data. 17. Claims Procedure. (a) To the extent the issuance of Shares
hereunder is deferred until cessation of employment or beyond, this Agreement is
intended to constitute part of a “top-hat” plan described in Section 201(2) of
ERISA. Therefore, to initiate a claim with respect to the settlement of Units,
the Participant (or the person to whom ownership rights may have passed by will
or the laws of descent and distribution) (the “Claimant”) must file a written
request with the Company. Upon receipt of such claim, the Company will advise
the Claimant within ninety (90) days of receipt of the claim whether the claim
is denied. If special circumstances require more than ninety (90) days for
processing, the Claimant will be notified in writing within ninety (90) days of
filing the claims than the Company requires up to an additional ninety (90) days
to reply. The notice will explain what special circumstances make an extension
necessary and indicate the date a final decision is expected to be made. (b) If
the claim is denied in whole or in part, the Claimant will be provided a written
opinion, in language calculated to be understood by the Claimant, setting forth
(i) the specific reason(s) for the denial of the claim, or any part of it, (ii)
specific reference(s) to pertinent provisions of the Plan or this Agreement upon
which such denial was based, (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, and an explanation
of why such material or information is necessary, (iv) an explanation of the
claim -9-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8010.jpg]
appeal procedure set forth in Section 17(c), below; and (v) a statement of the
Claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination upon appeal. (c) Within sixty (60) days after receiving
a notice from the Company that a claim has been denied, in whole or in part, a
Claimant (or the Claimant’s duly authorized representative) may file with the
Company a written request for a review of the denial of the claim. The Claimant
or his or her duly authorized representative may, but need not, review the
pertinent documents and submit issues and comments in writing for consideration
by the Company. If the Claimant does not request a review of the initial
determination within such sixty (60) days period, the Claimant will be barred
and estopped from challenging the determination. (d) Within sixty (60) days
after the Company’s receipt of a request for review, it will review the initial
determination. After considering all materials presented by the Claimant,
without regard to whether such materials were submitted or considered in the
initial review, the Company will render a written opinion. The manner and
content of the final decision will include the same information described above
in Section 17(b) with respect to the initial determination. If special
circumstances require that the sixty (60) day time period be extended, the
Company will so notify the Claimant and will render the decision as soon as
possible, but no later than one hundred twenty (120) days after receipt of the
request for review. The notice will explain what special circumstances make an
extension necessary and indicate the date a final decision is expected to be
made. Any decision on appeal will be final, conclusive and binding upon all
parties. 18. Section Headings. The headings of sections and paragraphs of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement. 19. Counterparts;
Facsimile. This Agreement may be executed in multiple counterparts (including by
facsimile signature), each of which will be deemed to be an original, but all of
which together will constitute but one and the same instrument. 20. Good Reason.
For purposes of this Agreement, “Good Reason” will have the meaning defined in
the Participant’s Individual Agreement, if any. If no Individual Agreement
exists, “Good Reason” will mean the occurrence of any one or more of the
following: (a) The assignment to the Participant of duties materially
inconsistent with his or her authorities, duties, responsibilities or position,
or a material adverse change in the Participant’s authorities, duties,
responsibilities, position or reporting requirements; (b) The Company’s
relocation of the Participant’s principal worksite by more than (50) miles,
excepting travel substantially consistent with the Participant’s business
obligations; or (c) A material reduction in the Participant’s base salary,
provided that any such event will constitute Good Reason only if the Participant
notifies the Company in writing of such event within 90 days following the
initial occurrence thereof, the -10-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8011.jpg]
Company fails to cure such event within 30 days after receipt from the
Participant of written notice thereof, and the Participant resigns his or her
employment within 180 days following the initial occurrence of such event. -11-



--------------------------------------------------------------------------------



 
[fmcperformancebasedre0d8012.jpg]
IN WITNESS WHEREOF, the Company’s duly authorized representative and the
Participant have each executed this Agreement on the respective date below
indicated. FMC CORPORATION By: Title: Date: PARTICIPANT Signature: Address:
Date: -12-



--------------------------------------------------------------------------------



 